Citation Nr: 0029330	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  97-31 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for chronic respiratory 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to June 
1962.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO).

The veteran presented testimony at a personal hearing held by 
the undersigned Veterans Law Judge on July 11, 2000.  During 
the hearing course, it was agreed upon that the claims would 
be held in abeyance for 60-days for purposes of submitting 
additional evidence.  The veteran also submitted a copy of a 
buddy statement with a waiver for initial consideration by 
the RO.  A copy of the transcript of that hearing has been 
associated with the claims folder.

On September 4, 2000, the Board received additional comments 
from the veteran, as well as copies of an examination report, 
x-ray reports and pulmonary function test findings developed 
by his private physicians in July and August 2000.


REMAND

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This amendment rewrites 
the 38 U.S.C. § 5107- "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to assist a claimant in developing all facts 
pertinent to a claim for benefits under this title.  H.R. 
4205, the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).

In deciding this appeal, the Board will apply the amended 
version of section 5107 cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

As noted above, the veteran's claims were held in abeyance 
for a period of 60-days following his July 11, 2000 personal 
hearing before the undersigned.  On 
September 4, 2000, the veteran submitted copies of additional 
private treatment records.  Accordingly, they have been 
accepted by the Board pursuant to 38 C.F.R. § 19.37(b) 
(1999).

Under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
which is submitted by an appellant which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless that procedural right is waived by the appellant 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  In view of the fact that neither the veteran nor 
his representative waived initial RO consideration of this 
evidence pursuant to 38 C.F.R. § 20.1304(c) (1999), and since 
these treatment records are relevant to the veteran's claims 
seeking service connection for chronic low back and 
respiratory disorders, it is found that remand to the agency 
of original jurisdiction for initial review, in lieu of a 
referral, is warranted.

Additionally, the Board observes that the veteran testified 
that he has been in receipt of Social Security Disability 
Benefits since 1995.  Records pertaining to the award of such 
benefits by the Social Security Administration (SSA), if any, 
have not been associated with the record certified for 
appellate review.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the duty 
to assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  In view of the foregoing, the 
Board finds that additional evidentiary development is 
necessary.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  After the development requested above 
has been completed, the RO should again 
review the entire record and re-
adjudicate the veteran's claims for 
service connection, with special 
attention being made to all of the 
evidence obtained or submitted.

3.  If either determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


